
	
		I
		111th CONGRESS
		2d Session
		H. R. 6406
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Pence introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to remove the mandate on
		  the Board of Governors of the Federal Reserve System and the Federal Open
		  Market Committee to focus on maximum employment.
	
	
		1.Removal of dual
			 mandateSection 2A of the
			 Federal Reserve Act (12 U.S.C. 225a) is amended by striking maximum
			 employment, stable prices, and inserting stable prices.
		
